

 
 

--------------------------------------------------------------------------------

 
Exhibit 10.1

Second
Amended and Restated
Pre-Paid Legal Services, Inc.
Change in Control Severance Plan
and
Summary Plan Description



 
 

--------------------------------------------------------------------------------

 

Contents
 


Introduction and Highlights
1
Eligibility for Severance Benefits
2
Severance Pay and Benefits
5
Amendment and Termination
8
Additional Plan Information
9
Section 409A
11
Administrative Information About Your Plan
12
Your Rights and Privileges Under ERISA
14
Other Administrative Facts
16
Glossary
17




 
 

--------------------------------------------------------------------------------

 

INTRODUCTION AND HIGHLIGHTS
 


Pre-Paid Legal Services, Inc. (the "Company") previously adopted the Amended and
Restated Pre-Paid Legal Services, Inc. Change in Control Severance Plan (the
"Plan") for eligible employees of the Company and eligible employees of the
Company’s subsidiaries and affiliates that participate in the Plan with the
Company’s consent (collectively, together with the Company, the "Participating
Employers") to encourage eligible employees to remain employed by the
Participating Employers and to provide such eligible employees with additional
protections in the event their employment is terminated in connection with a
Change in Control.  The Company further believes that the Plan will aid the
Participating Employers in attracting and retaining highly qualified employees
who are essential to its success.  The following provisions constitute an
amendment, restatement and continuation of the Plan in the form of the “Second
Amended and Restated Pre-Paid Legal Services, Inc. Change in Control Severance
Plan” and set forth the Plan’s provisions effective as of the Effective Date.
 
The Plan is designed and intended to constitute two separate plans within one
document.  One plan (“Plan 1”) is the Plan as applied to employees who are
eligible to participate in the Plan (other than Senior Management Participants),
as designated by the Special Committee.  Plan 1 is designed and intended to
constitute a severance pay arrangement within the meaning of Section 3(2)(B)(i)
of ERISA and is intended to be excepted from the definitions of "employee
pension benefit plan" and "pension plan" set forth under Section 3(2) of ERISA
and is intended to meet the descriptive requirements of a plan constituting a
"severance pay plan" within the meaning of the regulations published by the
Secretary of Labor.  A separate plan (“Plan 2”), is the Plan as applied to
employees who are eligible to participate in the Plan and who are designated by
the Special Committee as Senior Management Participants).  Plan 2 is designed
and intended to constitute a plan that is unfunded and that is maintained by the
Participating Employers primarily for the purpose of providing deferred
compensation for a select group of management or highly compensated
employees.  For convenience, both Plan 1 and Plan 2 are sometimes collectively
referred to herein as the “Plan”.
 
The Glossary at the end of this document defines the capitalized terms used in
the Plan or tells you where in this document to find a term's meaning.  When you
encounter a capitalized term, turn to the Glossary to find its meaning.
 
This document serves as the Plan's official document and summary plan
description.  It replaces and supersedes any plan document, summary, or
description you may have previously received regarding severance benefits from
the Participating Employers or their affiliates.
 
You are eligible to receive Severance Pay and benefits under the Plan if (i) you
meet the applicable eligibility criteria for participation in the Plan, (ii)
your employment terminates in a Qualifying Termination, (iii) you timely sign
and return a General Release, and (iv) the General Release has become effective
as described below.  The “Release Requirements” will be considered satisfied as
of a specified date if the requirements set forth in paragraphs (iii) and (iv)
are met as of such date.
 
Severance Pay is equal to (1) a multiple of your monthly Base Salary and (2) a
pro-rated portion of your Bonus for the year of your termination.
 

 
1

--------------------------------------------------------------------------------

 





ELIGIBILITY FOR SEVERANCE BENEFITS
 


 
Eligible Employees
 
You are eligible to participate in the Plan only if you have been designated by
the Special Committee as an employee who is eligible to participate in the Plan.
 
 
Right To Severance Pay and Benefits
 
You will be eligible to receive Severance Pay and benefits from a Participating
Employer as set forth in the Severance Pay and Benefits Section of the Plan if
your Termination Date occurs as the result of a Qualifying Termination.  For
purposes of the Plan, your Termination Date will be considered to have occurred
as the result of a “Qualifying Termination” if your Termination Date occurs
during the Protected Period for any one or more of the following reasons:
 
(A)           Your employment is terminated involuntarily by a Participating
Employer other than for Cause; or
 
(B)           You voluntarily terminate your employment for Good Reason.
 
To qualify for Severance Pay and benefits under the Plan upon termination for
Good Reason, you must notify the Company in writing of termination for Good
Reason, specifying the event you believe constitutes Good Reason, within 90 days
after you first become aware of the applicable event.  Failure for any reason to
give written notice of termination of employment for Good Reason in accordance
with the foregoing will be deemed a waiver of the right to terminate your
employment for that Good Reason event.  The Company will have a period of 30
days after receipt of your notice in which to cure the Good Reason.  If the Good
Reason is cured within this period, you will not be entitled to Severance Pay or
benefits under the Plan.  If the Company waives its right to cure or does not,
within the 30 day period, cure the Good Reason, you may terminate your
employment for Good Reason within 30 days following the earlier of the date on
which the Company waives its right to cure or the end of the 30 day cure
period.  If you do not terminate your employment within such 30 day period, you
will waive your right to terminate your employment for that Good Reason event.
 
 
Ineligibility for Severance Benefits
 
Notwithstanding any other provision of the Plan, you will not be eligible for
Severance Pay or benefits under the Plan if your Termination Date occurs for any
reason other than a Qualifying Termination, including if your Termination date
occurs by reason of any of the following:
 
·  
Termination of employment other than during the Protected Period;

·  
Voluntary termination or voluntary retirement other than termination for Good
Reason during the Protected Period;

·  
Disability (as defined in the Company's Long-Term Disability Plan);

·  
For Cause;

·  
Refusal to accept a transfer to a position with a Participating Employer or any
of their affiliates, as applicable, for which you are qualified, as determined
by the Participating Employer, by reason of your knowledge, training, and
experience, provided that the transfer would not constitute a Good Reason event;
or

·  
Refusal to accept an offer of employment (including continued employment with a
Participating Employer) in connection with a Change in Control, provided that
the offer of employment, if accepted, would not result constitute a Good Reason
event.

 
 
 
2

--------------------------------------------------------------------------------

 
Cause
 
For purposes of the Plan, "Cause" means any of the following which is not cured
within 20 days following written notice to you (provided that no notice is
required for actions or events under paragraph (C) below):
 
(A)
Failure or refusal by you to substantially perform your duties with a
Participating Employer (except where the failure results from incapacity due to
Disability);

 
(B)
Severe misconduct or activity deemed detrimental to the interests of a
Participating Employer or any affiliate of a Participating Employer.  This may
include, but is not limited to, the following: acts involving dishonesty,
violation of written policies of a Participating Employer or any of their
affiliates (such as those related to alcohol or drugs, etc.) which apply to you,
violation of safety rules, disorderly conduct, discrimination and/or
discriminatory harassment, unauthorized disclosure of confidential information
of a Participating Employer of any of their affiliates; or

 
(C)
your entry of a plea of nolo contendere to, or the conviction of, a crime.

 
"Cause" will be interpreted by the Compensation Committee (or its designee) in
its sole discretion and such interpretation will be conclusive and binding on
all parties.
 
 
Good Reason
 
For purposes of the Plan, "Good Reason" means the occurrence of any one or more
of the following events which occur without your express written consent during
the Protected Period:
 
(A)
A reduction of 10 percent or more in your Base Salary as in effect immediately
prior to a Change in Control;

 
(B)
A material diminution of your authority, duties, or responsibilities from those
in effect immediately prior to a Change in Control; or

 
(C)
A change in the principal location of your job or office, such that you will be
based at a location that is 50 miles or more further from your principal job or
office location immediately prior to a Change in Control.

 
Change in Control
 
For purposes of the Plan, a “Change in Control” will be deemed to have occurred
upon the first to occur of any of the following:
 
(A)           Any individual, entity or group (within the meaning of Section
13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended) (a
“Person”) shall have become the direct or indirect beneficial owner of more than
fifty percent (50%)  of (i) the then outstanding shares of common stock of the
Company (the “Outstanding Company Common Shares”) or (ii) the combined voting
power of the then outstanding voting securities of the Company entitled to vote
generally in the election of directors (the “Outstanding Company Voting
Securities”)(other than, in each case, in connection with a merger or
consolidation as a result of which (1) the Company becomes a direct or indirect
wholly-owned subsidiary of a holding company, (2) the direct or indirect holders
of the common stock and the voting securities of such holding company
immediately following the transaction are substantially the same as the holders
of the Outstanding Company Common Shares and the Outstanding Company Voting
Securities, as the case may be, immediately prior to the transaction, and (3)
immediately following the transaction no Person is the beneficial owner,
directly or indirectly, of more than fifty percent (50%) of the common stock or
the voting securities of such holding company);
 
 
3

--------------------------------------------------------------------------------

 
(B)           The consummation of a reorganization, merger, statutory share
exchange, consolidation, or similar transaction involving the Company or any of
its subsidiaries, the sale or other disposition of all or substantially all of
the assets of the Company and its subsidiaries (taken as a whole), or the
acquisition of assets or stock of another entity by the Company or any of its
subsidiaries (each a “Business Combination”), in each case, unless, following
such Business Combination, (i) all or substantially all of the individuals and
entities that were the beneficial owners of the Outstanding Company Common
Shares and the Outstanding Company Voting Securities immediately prior to such
Business Combination beneficially own, directly or indirectly, more than fifty
percent (50%) of the then outstanding shares of common stock (or, for a
non-corporate entity, equivalent securities) and the combined voting power of
the then outstanding voting securities entitled to vote generally in the
election of members of the board of directors (or, for a non-corporate entity,
equivalent governing body), as the case may be, of the entity surviving or
resulting from such Business Combination (including an entity that, as a result
of such transaction, owns all or substantially all of the common stock or the
voting securities of the Company or all or substantially all of the Company’s
assets either directly or through one or more subsidiaries) in substantially the
same proportions as their ownership immediately prior to such Business
Combination of the Outstanding Company Common Shares and the Outstanding Company
Voting Securities, as the case may be, (ii) no Person (excluding the Company or
any employee benefit plan (or related trust) of the Company or such entity
surviving or resulting from such Business Combination) beneficially owns,
directly or indirectly, fifty percent (50%) of, respectively, the then
outstanding shares of common stock (or, for a non-corporate entity, equivalent
securities) of the entity surviving or resulting from such Business Combination
(or any parent thereof) or the combined voting power of the then outstanding
voting securities of such entity (or any parent thereof) entitled to vote
generally in the election of members of the board of directors (or, for a
non-corporate entity, equivalent governing body) and (iii) at least a majority
of the members of the board of directors (or, for a non-corporate entity,
equivalent governing body) of the entity  surviving or resulting from such
Business Combination (or any parent thereof) were members of the Board at the
time of the execution of the initial agreement or action of the Board providing
for such Business Combination;
 
(C)           The stockholders of the Company approve a plan of complete
liquidation or dissolution of the Company; or
 
(D)           There shall have been a change in the composition of the Board
within a two (2) year period such that a majority of the Board does not consist
of directors who were serving at the beginning of such period together with
directors whose initial nomination for election by the Company stockholders or,
if earlier, initial appointment to the Board was approved by the vote of
two-thirds of the directors then still in office who were in office at the
beginning of the two (2) year period together with the directors who were
previously so approved (either by a specific vote of approval or by approval of
the Company’s proxy statement in which such person was named as a nominee for
election as a director).
 
Once a Change in Control has occurred for purposes of the Plan, no subsequent
event will constitute a Change in Control for purposes of the Plan.
 

 
4

--------------------------------------------------------------------------------

 



 


SEVERANCE PAY AND BENEFITS
 


 
Severance Pay
 
If your Termination Date occurs as a result of a Qualifying Termination then,
subject to the terms and conditions of the Plan, you will be entitled to a cash
severance benefit (“Severance Pay”) equal to (1) one month of your Base Salary
determined as of your Termination Date (that is, your Base Salary divided by
12), multiplied by (2) your full completed years of service determined as of
your Termination Date.  You will also be entitled to a pro rata portion of your
Bonus, if any, for the year in which your Termination Date occurs.
 
Payments of Severance Pay will begin as of the date that is 60 days after your
Termination Date (the “Payment Start Date”) provided that the Release
Requirements are satisfied as of the Payment Start Date.  Thereafter, payment of
Severance Pay will be made in substantially equal installments over the
Severance Pay Period at regular payroll intervals according to your pay schedule
prior to your Termination Date (unless otherwise required under Code Section
409A).  Your “Severance Pay Period” will mean the number of months equal to your
full completed years of service determined as of your Termination Date. For
example, if you have completed 24 full years of service as of your Termination
Date, your Severance Pay Period will be 24 months.  If the Release Requirements
are not satisfied as of the Payment Start Date, you will not receive any
Severance Pay (or other benefits) under the Plan.
 
No Duplication of Benefits/No Substitution
 
Nothing in the Plan, a change in control plan or agreement, an offer letter or
letter agreement from a Participating Employer, a prevailing practice of a
Participating Employer, or any oral statement made by or on behalf of a
Participating Employer will entitle you to receive duplicate benefits in
connection with a voluntary or involuntary termination of employment.  For
example, you are not eligible for payments and benefits under both the Plan and
a change in control letter agreement between you and the Company.  A
Participating Employer's obligation to make payments under the Plan will be
expressly conditioned upon you not receiving duplicate payments.  You may,
however, receive payments and benefits under the Plan and payments under a
retention bonus letter or arrangement entered into in connection with a Change
in Control.  In addition, if you are entitled to Severance Pay under the Plan,
you will not receive payment of your Bonus for the year in which your
Termination Date occurs (other than a pro-rated portion of the Bonus as
described above).
 
To the extent that any amounts would otherwise be payable (or benefits would
otherwise be provided) to you under another plan of, or agreement with, any
Participating Employer or any affiliate thereof, including a change in control
plan or agreement, an offer letter or letter agreement, and to the extent that
such other payments or benefits or the Severance Pay provided under the Plan are
subject to Code Section 409A, the Plan will be administered to ensure that no
payment or benefit under the Plan will be (i) accelerated in violation of Code
Section 409A or (ii) further deferred in violation of Code Section 409A.


For the avoidance of doubt, you will not be considered to be entitled to
duplicate benefits because you are entitled to benefits under the Plan and the
Pre-Paid Legal Services, Inc. Deferred Compensation Plan.
 
Debt owed to a Participating Employer
 
If you owe a Participating Employer money for any reason, the Participating
Employer may offset the amount of the debt from your Severance Pay to the extent
permitted by law; provided, however, that, any such offset will be applied in a
manner consistent with Code Section 409A to the extent that the Severance Pay is
subject to Code Section 409A.
 
 
5

--------------------------------------------------------------------------------

Health Care Plans
 
If you and your dependents are enrolled in a medical and/or dental plan of a
Participating Employer or an affiliate thereof on your Termination Date, this
coverage will continue until the end of the month in which your Termination Date
occurs.  If the Release Requirements are satisfied as of the Payment Start Date,
your eligibility for employer-subsidized medical and/or dental plan coverage
will continue for you and your family from the Payment Start Date until the
earliest of (i) the end of your Severance Pay Period, (ii) the date you begin
new employment, or (iii) the date that COBRA coverage would otherwise end by its
terms, provided, in any case, that you timely elect COBRA continuation coverage
for you and your family on the forms provided to you.  Continuation coverage
under this provision is COBRA continuation coverage, but its cost is
employer-subsidized to the same extent as coverage for similarly situated active
employees and their families from time to time.  Please remember that your
eligible dependents will be able to continue their medical and/or dental
coverage under this provision if you are also entitled to continue coverage
under this provision.
 
After your employer-subsidized continuation coverage ends, you can continue
COBRA coverage, if any.   In any event, any medical and/or dental coverage that
continues during your Severance Pay Period is also applied toward the maximum
continuation period and does not extend the COBRA continuation coverage period.
 
Detailed information about your right to COBRA coverage will be mailed to your
home at the time of termination.
 
 
Outplacement
 
You will be eligible for outplacement services with one of the Company’s
preferred providers in accordance with the Company's outplacement services that
are in effect for employees at your level as of your Termination Date (but in no
event on a basis that is less favorable than as in effect on the date of the
Change in Control) for up to 12 months following the Payment Start Date;
provided, however, that no outplacement services will be provided unless the
Release Requirements are satisfied as of the Payment Start Date.
 
 
Other Benefits
 
Accrued and unused vacation days will be determined and paid in accordance with
the applicable plans, programs and/or policies of the Participating
Employers.  All other benefits coverage and eligibility to participate in the
benefit plans of the Participating Employers and their affiliates will end as of
your Termination Date except as otherwise expressly provided by the terms of the
applicable benefit plans
 
Notwithstanding the foregoing, if you are entitled to Severance Pay under the
Plan, you will not receive payment of any portion of your Bonus for the year in
which your Termination Date occurs (other than a pro rated portion of the Bonus
as described above).
 
During your Severance Pay Period (and from and after your Termination Date), you
are not considered an employee of any Participating Employer or any of any
affiliate thereof for any purpose -- including eligibility under any employee
benefit plan.
 
Reduction of Payments and Benefits in Certain Circumstances
 
If any payment or benefit to which you are entitled from the Company and/or any
affiliate of the Company under the Plan or otherwise (collectively, “Payments”)
are subject to an Excise Tax, Payments will be reduced to the extent required to
avoid application of the Excise Tax.  The determination of whether the Payments
would result in the application of the Excise Tax, and the amount of reduction
that is necessary so that no such Excise Tax is applied, will be made by the
independent accounting firm selected by the Company.  To the extent that any of
the Payments are reduced, you will be treated as having forfeited such Payments
and you will have no further rights to them.  Any reductions in your Payments
will be made in the following order:
 
 
6

--------------------------------------------------------------------------------

 
(i)           first, by reducing Payments (other than Low Ratio Benefits) that
are not subject to Code Section 409A (in the order that you elect);
 
(ii)           next, if further reduction is necessary, from Payments (other
than Low Ratio Benefits) that are subject to Code Section 409A, which Payments
will be reduced in the order of lowest to highest value and if more than one
Payment has the same value, the reduction will be in the order that such
Payments would have been paid or provided beginning with the last such Payment
to be paid or provided and ending with the first such Payment to be paid or
provided and if the Payments would have been provided at the same time, the
reduction will be made first from cash benefits and next from non-cash benefits;
 
(iii)           next, if further reduction is necessary, from Low Ratio Benefits
that are subject to Code Section 409A, which Low Ratio Benefits will be reduced
in the order of lowest to highest value and if a Low Ratio Benefit has the same
value, the reduction will be in the order that such Low Ratio Benefits would be
paid or provided beginning with the last Low Ratio Benefits to be paid or
provided and ending with the first such Low Ratio Benefit to be paid or provided
and if the Low Ratio Benefits would have been provided at the same time, the
reduction will be made first from cash benefits and next from non-cash benefits;
and
 
(iv)           finally, if further reduction is necessary, from Low Ratio
Benefits that are not subject to Code Section 409A (in the order that you
elect).
 

 
7

--------------------------------------------------------------------------------

 



 
AMENDMENT AND TERMINATION
 


The Company reserves the right to terminate or amend the Plan, in whole or in
part, at any time in the Company's sole discretion.  The Company reserves the
right to implement changes even if the changes have not been reprinted or
substituted in this document.  Notwithstanding the foregoing, the Plan may not
be amended during the Protected Period in a manner that reduces payments or
benefits to be provided to any person who was eligible to participate in the
Plan on the date of a Change in Control.

 
8

--------------------------------------------------------------------------------

 



ADDITIONAL PLAN INFORMATION
 


 
Employment Status
 
 
The Plan does not constitute a contract of employment, and nothing in the Plan
provides or may be construed to provide that participation in the Plan is a
guarantee of continued employment with any Participating Employer or any
affiliate thereof.
 
Withholding of Taxes
 
The Participating Employers will withhold from any amounts payable under the
Plan all Federal, state, local or other taxes that are legally required to be
withheld from your Severance Pay.
 
No Effect on Other Benefits
 
Neither the provisions of the Plan, nor the Severance Pay provided for under the
Plan, will reduce any amounts otherwise payable to you under any incentive,
retirement, or other benefit plan.
 
Validity and Severability
 
The invalidity or unenforceability of any provision of the Plan will not affect
the validity or enforceability of any other provision of the Plan, which will
remain in full force and effect, and any prohibition or unenforceability in any
jurisdiction will not invalidate that provision, or render it unenforceable, in
any other jurisdiction.
 
Unfunded Obligation
 
All Severance Pay under the Plan constitutes an unfunded obligation of the
Participating Employers.  Severance payments will be made, as due, from the
general funds of the Participating Employers.  The Plan constitutes solely an
unsecured promise by the Participating Employers to provide severance benefits
to you to the extent provided in the Plan.  For avoidance of doubt, any medical,
dental or life insurance coverage to which you may be entitled under the Plan
will be provided under other applicable employee benefit plans of the
Participating Employers or their affiliates.
 
Governing Law
 
To the extent applicable, the Plan and all rights under it will be governed and
construed in accordance with ERISA and, to the extent not preempted by Federal
law, with the laws of the State of Oklahoma.
 
Assignment
 
The Plan will inure to the benefit of and will be enforceable by your personal
or legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees.  If you should die while any amount is
still payable to you under the Plan had you continued to live, all such amounts,
unless otherwise provided herein, will be paid in accordance with the terms of
the Plan to your estate.  Your rights under the Plan will not otherwise be
transferable or subject to lien or attachment.
 
Other Benefits
 
Nothing in this document is intended to guarantee that benefit levels or costs
will remain unchanged in the future in any other plan, program or arrangement of
any Participating Employer or any of their affiliates.  The Company and its
affiliates and subsidiaries reserve the right to terminate, amend, modify,
suspend, or discontinue any other plan, program or arrangement of the Company or
its subsidiaries or affiliates in accordance with the terms of that plan,
program or arrangement and applicable law.
 
 
9

--------------------------------------------------------------------------------

 
Oral Statements
 
The provisions of this document supersede any oral statements made by any
employee, officer, or Board member of the Company or any other Participating
Employer regarding eligibility, severance payments and benefits.
 
Successors and Assigns
 
This Plan will be binding upon and inure to the benefit of the Company and its
successors and assigns and will be binding upon and insure to the benefit of you
and your legal representatives, heirs and legatees.

 
10

--------------------------------------------------------------------------------

 
SECTION 409A
 


 
Exemption
 
It is intended that payments of Severance Pay under the Plan will be exempt from
Code Section 409A to the extent payments (i) do not exceed two times the lesser
of (1) the employee's total annual compensation based on the employee's annual
rate of pay for the prior taxable year (adjusted for any increase that was
expected to continue indefinitely) or (2) the limitation under Code Section
401(a)(17) for the year in which the employee has a separation from service
within the meaning of Code Section 409A and Treasury regulation Section
1.409A-1(h) ($245,000 in 2010 (2x = $490,000)), and (ii) are paid in full no
later than December 31 of the second year following a separation from service or
to the extent that such payments otherwise fit within an exemption provided by
Code Section 409A or applicable guidance.  Similarly, other benefits provided
under the Plan are intended to be exempt from Code Section 409A to the extent an
applicable exemption is applicable.
 
 
Specified Employees
 
In general, Code Section 409A prohibits certain payments of nonqualified
deferred compensation (within the meaning of Code Section 409A) to “Specified
Employees” (generally defined as an officer of the Company and its affiliates
who is one of the top 50 highest paid employees as determined by the Company)
within 6 months following the Specified Employee’s separation from
service.  This rule does not apply to amounts which are exempt from the
requirements of Code Section 409A.  To comply with this rule and notwithstanding
any other provision of the Plan to the contrary, if any payment or benefit under
the Plan is subject to Code Section 409A, and if such payment or benefit is to
be paid or provided on account of the employee’s Termination Date and if the
employee is a Specified Employee (within the meaning of Code Section
409A(a)(2)(B)) and if any such payment or benefit is required to be made or
provided prior to the first day of the seventh month following the employee’s
Termination Date, such payment or benefit will be delayed until the first day of
the seventh month following the employee’s separation from service and will at
that time be paid in a lump sum (or, in the case of a non-cash benefit, will be
provided in a manner that is consistent with Code Section 409A).   Any amount
that would have been paid or provided during this six month period will be paid
on the first business day of the seventh month following the separation from
service, or, if earlier, the date of the individual’s death.
 
 
Statement of Intent
 
To the fullest extent possible, amounts and other benefits payable under the
Plan are intended to be exempt from the definition of "nonqualified deferred
compensation" under Code Section 409A in accordance with one or more exemptions
available under the final Treasury regulations promulgated under Code Section
409A.  To the extent that any such amount or benefit is or becomes subject to
Code Section 409A, the Plan is intended to comply with the applicable
requirements of Code Section 409A with respect to those amounts or benefits so
as to avoid the imposition of taxes and penalties.  This Plan will be
interpreted and administered to the extent possible in a manner consistent with
the foregoing statement of intent.  In no event whatsoever will any
Participating Employer or any of their affiliates be liable for any additional
tax, interest or penalties that may be imposed on you by Code Section 409A or
any damages for failing to comply with Code Section 409A.
 

 
11

--------------------------------------------------------------------------------

 



ADMINISTRATIVE INFORMATION ABOUT YOUR PLAN
 


Employer Identification Number
 
Pre-Paid Legal Services, Inc.’s employer identification number is 73-1016728.
 
Claims for Benefits
 
If you believe that you are entitled to payments and benefits under the Plan
that are not provided to you, or you disagree with any other action taken by the
Plan Administrator with respect to the Plan, then you may submit a claim to the
Plan Administrator in writing.  A claim must be made in writing and submitted
within 6 months of your Termination Date.  In the event you make a claim for
benefits beyond 6 months of your Termination Date, then you are expressly
precluded from receiving any Severance Pay and other benefits under the Plan.
 
 
Claims Review Procedures
 
You will be notified in writing by the Plan Administrator if your claim under
the Plan is denied.
 
If a claim for benefits under the Plan is denied in full or in part, you* may
appeal the decision to the Plan Administrator.
 
To appeal a decision, you* must submit a written document through the U.S.
Postal Service or other courier service appealing the denial of the claim within
60 days after you receive notice of the claim denial described above.  You* may
also include information or other documentation in support of your claim.
 
You* will be notified of a decision within 90 days (which may be extended to 180
days, if required) of the date your appeal is received.  This notice will
include the reasons for the denial and the specific provision(s) on which the
denial is based, a description of any additional information needed to resubmit
the claim, and an explanation of the claims review procedure.  If the Plan
Administrator requires an extension of time to respond to your appeal, you* will
receive notice of the reason for the extension within the initial 90-day period
and a date by which you can expect a decision.
 
If the original denial is upheld on first appeal, you* may request a review of
this decision.  You* may submit a written request for reconsideration to the
Plan Administrator (as listed on the last page of this Section) within 60 days
after receiving the denial.
 
You* can review all plan documents in preparing your appeal and you* may have a
qualified person represent you* during the appeal process.  Any documents or
records that support your position must be submitted with your appeal letter.
 
The case will be reviewed, and you* will receive written notice of the decision
within 60 days (which may be extended to 120 days, if required).  The written
notice will include the specific reasons for the decision and specific reference
to the Plan provision(s) on which the decision is based.
 
Any decision on final appeal will be final, conclusive and binding upon all
parties.  If the final appeal is denied, however, you will be advised of your
right to file a claim in court.  It is the Company's intent that in any
challenge to a denial of benefits on final appeal under these procedures, the
court of law or a professional arbitrator conducting the review will apply to  a
deferential ("arbitrary and capricious") standard and not a de novo review.
 
-----------------------------------------------
* Or your duly authorized representative.
 
 
12

--------------------------------------------------------------------------------

 
Legal Action
 
You may not bring a lawsuit to recover benefits under the Plan until you have
exhausted the internal administrative process described above.  No legal action
may be commenced at all unless commenced no later than 1 year following the
issuance of a final decision on the claim for benefits, or the expiration of the
appeal decision period if no decision is issued.  This one-year statute of
limitations on suits for all benefits will apply in any forum where you may
initiate such a suit.
 
 
Participating Employers
 
A complete list of the Participating Employers that participate in the Plan may
be obtained from the Plan Administrator by written request.  (See the chart at
the end of this Section for the name and address of the Plan Administrator.)
 
Plan Administrator
 
The administration of the Plan is the responsibility of the Plan
Administrator.  The Plan Administrator has the discretionary authority and
responsibility for, among other things, determining eligibility for benefits and
conclusively construing and interpreting the terms of the Plan.  Notwithstanding
any other provision of the Plan to the contrary, benefits under the Plan will be
paid or provided only if the Plan Administrator determines that the applicant is
entitled to them.  In addition, the Plan Administrator has the authority, at its
discretion, to delegate its responsibility to others.  The chart at the end of
this Section contains the name and address of the Plan
Administrator.  Notwithstanding the foregoing, if and to the extent required by
applicable law, the rules of any applicable securities exchange on which the
shares of the Company’s common stock is traded or the Company’s by-laws or
articles of incorporation, the Plan will be administered by the Board or the
Compensation Committee.
 
 
13

--------------------------------------------------------------------------------

 
YOUR RIGHTS AND PRIVILEGES UNDER ERISA
 


As a participant in the Plan, you are entitled to certain rights and protection
under ERISA.  ERISA provides that you will be entitled to:
 
 
Receive Information About Your Plan and Benefits
 
 
Examine, without charge, at the Company's offices and at other specified
locations all documents governing the plan filed by the plan with the U.S.
Department of Labor and available at the Public Disclosure Room of the Employee
Benefits Security Administration.

 
 
Obtain, upon written request to the Plan Administrator, copies of documents
governing the operation of the plan and updated summary plan description.  The
administrator may make a reasonable charge for the copies.

 
 
Prudent Actions by Plan Fiduciaries
 
In addition to creating certain rights for you, ERISA imposes duties upon the
people who are responsible for the operation of the employee benefit plan.  The
people who operate your plan, called "fiduciaries" of the plan, have a duty to
do so prudently and in the interest of you and other plan participants and
beneficiaries.  No one, including your employer, or any other person, may fire
you or otherwise discriminate against you in any way to prevent you from
obtaining a welfare benefit or exercising your rights under ERISA.
 
 
Enforce Your Rights
 
If your claim for a welfare benefit is denied or ignored, in whole or in part,
you have a right to know why this was done, to obtain copies of documents
relating to the decision without charge, and to appeal any denial, all within
certain time schedules.
 
Under ERISA, there are steps you can take to enforce the above rights.  For
instance, if you request a copy of plan documents or the latest annual report
from the plan and do not receive them within 30 days, you may file suit in a
Federal court.  In such a case, the court may require the Plan Administrator to
provide the materials and pay you up to $110 a day until you receive the
materials, unless the materials were not sent because of reasons beyond the
control of the administrator.
 
If you have a claim for benefits which is denied or ignored, in whole or in
part, you may file suit in a state or Federal court.  In addition, if you
disagree with the plan's decision or lack thereof concerning the qualified
status of a medical child support order, you may file suit in a Federal court.
 
If it should happen that plan fiduciaries misuse the plan's money, or if you are
discriminated against for asserting your rights, you may seek assistance from
the U.S. Department of Labor, or you may file suit in a Federal court.  The
court will decide who should pay court costs and legal fees.  If you are
successful, the court may order the person you sued to pay these costs and
fees.  If you lose, the court may order you to pay these costs and fees, for
example, if it finds your claim is frivolous.
 
 
Assistance with Your Questions
 
If you have any questions about your plan, you should contact the Plan
Administrator.  If you have any questions about this statement or about your
rights under ERISA, or if you need assistance in obtaining documents from the
Plan Administrator, you should contact the nearest office of the Employee
Benefits Security Administration, U.S. Department of Labor, listed in your
telephone directory or the Division of Technical Assistance and Inquiries,
Employee Benefits Security Administration, U.S. Department of Labor, 200
Constitution Avenue N.W., Washington, D.C. 20210.
 
 
14

--------------------------------------------------------------------------------

 
You may also obtain certain publications about your rights and responsibilities
under ERISA by calling the publications hotline of the Employee Benefits
Security Administration at 1-866-444-EBSA (3272) or accessing their website at
http://www.dol.gov/ebsa.
 

 
 
15

--------------------------------------------------------------------------------

 
 
 
OTHER ADMINISTRATIVE FACTS
 



 
Name of Plan
Second Amended and Restated Pre-Paid Legal Services, Inc. Change in Control
Severance Plan.
Type of Plan
Plan 1: Welfare plan
Plan 2:  Unfunded plan that is maintained by the Participating Employers
primarily for the purpose of providing deferred compensation for a select group
of management or highly compensated employees.
Plan Records
Kept on a calendar-year basis
Plan Year
Effective Date through December 31, 2011; calendar year thereafter.
Plan Funding
Participating Employers provide benefits from general assets.
Plan Sponsor
Pre-Paid Legal Services, Inc.
Plan Number
Plan 1:  505
Plan 2:  506
Plan Administrator
and Named Fiduciary
Pre-Paid Legal Services, Inc.
One Pre-Paid Way
Ada, OK  74820
Telephone:  580-436-1234
Agent for
Service of Legal
Process on the Plan
Pre-Paid Legal Services, Inc.
c/o General Counsel
One Pre-Paid Way
Ada, OK  74820




 
16

--------------------------------------------------------------------------------

 



GLOSSARY
 


It is important to know about the following terms as they apply to the Plan.
 
Base Salary
Your annual base rate of salary in effect as of your Termination Date
(determined without regard to any reduction in your rate of base salary under
circumstances that constitute an event of Good Reason), including salary
reductions under Code Sections 132(f), 125, 137, or 401(k), and excluding
overtime, bonuses, income from stock options, stock grants, dividend
equivalents, benefits-in-kind, allowances (including, but not limited to, car
values, vacation bonuses, food coupons) or other incentives, and any other forms
of extra compensation.  No foreign service or expatriate allowances will be
included in determining base salary or the amount of Severance Pay payable under
the Plan.
Board
The Board of Directors of the Company.
Bonus
Your target annual incentive bonus for the year in which your Termination Date
occurs as determined under the Company’s or Participating Employer’s annual
incentive bonus plan.
Business Combination
Business Combination is defined in the Eligibility for Severance Benefits
Section, under the subheading “Change in Control”.
Cause
Cause is defined in the Eligibility For Severance Benefits Section, under the
subheading "Cause".
Change in Control
Change in Control is defined in the Eligibility for Severance Benefits Section,
under the subheading “Change in Control”.
COBRA
Continuation coverage pursuant to Code Section 4980B or corresponding provisions
of ERISA.
Code
The Internal Revenue Code of 1986, as amended, which is the Federal tax code.
Company
Pre-Paid Legal Services, Inc.
Compensation Committee
The Compensation Committee of the Board.
Disability
Disability is defined in the Eligibility for Severance Benefits Section, under
the subheading “Ineligibility for Severance Benefits”.
Effective Date
The date on which a Change in Control occurs..
Excise Tax
An excise tax under Code Section 4999.
ERISA
The Employee Retirement Income Security Act of 1974, as amended.
General Release
A General Release in a form determined by the Company which an employee is
required to execute and which must become effective as a condition of Severance
Pay and other benefits under the Plan.  The Agreement will include, but is not
limited to: a general release of claims against the Company, the other
Participating Employers, their respective subsidiaries and affiliates and their
respective officers, directors, employees and agents.
Good Reason
Good Reason is defined in the Eligibility for Severance Benefits Section, under
the subheading "Good Reason".


 
17

--------------------------------------------------------------------------------

 

Low Ratio Benefit
A payment or benefit which is taken into account for purposes of calculating an
Excise Tax and which has a value for purposes of calculating the Excise Tax that
is less than the actual value of such payment or benefit such that the ratio of
the value of the payment or benefit for purposes of calculating the Excise Tax
to the actual value of the payment or benefit is less than one hundred percent
(100%).
Outstanding Company Common Shares
Outstanding Company Common Shares is defined in the Eligibility for Severance
Benefits Section, under the subheading “Change in Control”.
Outstanding Company Voting Securities
Outstanding Company Voting Securities is defined in the Eligibility for
Severance Benefits Section, under the subheading “Change in Control”.
Participating Employer
Participating Employer is defined in the Introduction and Highlights Section.
Payments
Payments is defined in the Severance Pay and Benefits Section under the
subheading “Reduction of Payments and Benefits in Certain Circumstances”.
Payment Start Date
Payment Start Date is defined in the Severance Pay and Benefits Section, under
the subheading “Severance Pay”.
Person
Person is defined in the Eligibility for Severance Benefits Section, under the
subheading “Change in Control”.
Plan
The Second Amended and Restated Pre-Paid Legal Services, Inc. Change in Control
Severance Plan, as set forth in this document and as it may be amended from time
to time.
Plan 1
Plan 1 is defined in the Introduction and Highlights Section.
Plan 2
Plan 2 is defined in the Introduction and Highlights Section.
Protected Period
In the case of Senior Management Participants (as designated by the Special
Committee), the 24 month period beginning on the date of a Change in Control and
in the case of all other participants (as designated by the Special Committee),
the 12 month period beginning on the date of a Change in Control.
Qualifying Termination
Qualifying Termination is defined in the Eligibility for Severance Benefits
Section under the subheading “Right to Severance Pay and Benefits”.
Release Requirements
Release Requirements is defined in the Introduction and Highlights Section.
Severance Pay
Severance Pay is the cash severance benefits to which you are entitled under the
Plan, as described in the Severance Pay and Benefits Section, under the
subheading “Severance Pay”.
Severance Pay Period
Severance Pay Period is defined in the Severance Pay and Benefits Section, under
the subheading “Severance Pay”.
Special Committee
The Special Committee of the Board that was established on October 15, 2010 or
such other duly authorized committee of the Board.
Specified Employee
Specified Employee is defined the Section 409A Section, under the subheading
"Specified Employees".
Termination Date
The date on which your employment with the Participating Employers and their
respective affiliates terminates for any reason.  To the extent that any
payments or benefits under the Plan are subject to Code Section 409A, the
determination of whether your Termination Date has occurred (or whether you have
otherwise had a termination of employment) will be made in accordance with the
provisions of Code Section 409A and the guidance issued thereunder without
application of any alternative levels of reductions of bona fide services
permitted thereunder.




 
18

--------------------------------------------------------------------------------

 
